DETAILED ACTION
This office action is in response to the amendments filed on 03/01/2021.
Claims 1-2, 4-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2021 regarding the 35 USC 103 rejections in Remarks pg 7-21 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “Accordingly, Applicants understand Spatzier to teach that a TRI is created in response to a request for an uncreated resource, and that the TRI does not correspond to an allocated resource. According to Spatzier, there is no resource at the time of creation of the TRI, and therefore the TRI cannot correspond to an allocated resource. In contrast, the claimed allocation marker corresponds to the allocated resource, not a request for a resource that has not yet been created. In particular, once the requested resource is created, Spatzier teaches "removing the temporary representation identifier in response to completion of the creating" (emphasis added; [0006]).” argument is based on excerpts from both the abstract and Fig. 1 of Spatzier as well. pg 9-10, 13-14, 
In response to [a] Examiner relies upon Spatzier reference to teach the limitations of “wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node” While in Spatzier, the resource is not yet created, Spatzier is only relied upon to show the creation and deletion of the allocation “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).” and para.0060 “At block 512, management application 408 stores configuration data 450 corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 and/or service provider 440.” that the creation of the marker, and the retrieval of the resource is taught by Clay. 
Secondly, Spatzier teaches the idea of a temporary allocation marker that is used until the resource can be officially created.  Therefore, it cannot be said the resource does not exist during this time.  It can be seen in para.0027 “The term ‘temporary representation identifier’ or TRI denotes an identifier for a resource or service in the cloud computing environment which is only to be assigned temporarily. In the context of this document, the temporary character of the representation identifier can be linked to an existence of a simulated resource or service of the cloud computing environment.” and  para.0052 “If the interceptor determines that an IT management process (i.e., a governance process according to a governance rule) may be required in order to perform an IT management resource operation (e.g., like create, modify, delete a resource or service) the interceptor can initially provide representation of a temporary form of the resource. Thus, the resource or service, or, better yet, the existence of the resource or service, can be simulated to the out-of-the-box cloud web UIs until the IT management process has been completed.” during the creation of the official resource, a temporary identifier is created and linked to a simulated resource.  Therefore, the allocated resource exists during the time the temporary identifier is created.

[b] “Furthermore, Applicants submit that Spatzier is silent to any description of retrieving the created resource, and does not teach or suggest that any temporary representation identifier is removed in response to retrieving a resource.” pg.9-10, 13-14
“In case of a positive outcome of the determination, the method 100 comprises requesting, at 108, a reserved resource identifier from the cloud computing environment relating to the request; creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” and para.0066 “On completion of the creation process, the method comprises removing, at 118, the TRI. Optionally, the TRI can be replaced by a real process ID of the cloud computing environment” the TRI, the temporary representation identifier is created in response to an original request for the reserved resource identifier, and upon retrieval of the process identifier associated with the requested service, the TRI is deleted.  Here it can be seen that the resource is available for use by the requesting device, thereby the resource has been retrieved.  Alternatively, it can further be seen in para.0069, “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.” There is a response process after the resource has been created, and the TRR is removed at that time.

[c] “Moreover, by explicitly teaching that a temporary resource identifier is created in response to a request to create a resource, and that the temporary resource identifier is deleted in response to creation of the resource, Applicants submit that Spatzier teaches away from "creating an allocation marker corresponding to the resource, wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node" and "responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node" (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claim 19.” pg 11,14-15
In response to [c], examiner disagrees that Spatzier would teach away, as Spatzier teaches both of these limitations properly, as explained above in arguments [a] and [b].

[d] Akram, Gao, and Xiaoben do not overcome the deficiencies of Spatzier reference, pg. 15-21
In response to [d], Applicant argues Akram, Gao, and Xiaoben do not teach the limitations of "creating an allocation marker corresponding to the resource, wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node" and "responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node" however Akram, Gao, and Xiaoben are not relied upon for these limitations, therefore arguments do not apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, 10, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1).
Regarding Claim 1, Clay discloses a computer-implemented method for managing resource allocation of a managed system (Clay: para.0002 “According to one aspect of the present disclosure a method and technique for allocating and reserving virtualization-based resources is disclosed.”), the method comprising: 
responsive to a request by a consumer node for a resource from a pool of resources (Clay: Fig.5:502, para.0059 “The method begins at block 502, where management application 408 receives a reservation request from a requestor (e.g., directly from a cloud customer or client 410 or via service provider 440) for cloud computing resources….a set of cloud computing resources from resource pool 414”), 
determining an owner node (host 402) that controls resource allocations from the pool of resources (Clay: para.0051 “For example, in FIG. 4, host 402 can communicate over a network 412 to dynamically allocate (e.g., an on-demand allocation) for various types of computing resources described and/or made available via a resource pool 414.”) (Clay: para.0053 “Reservation module 446 may be configured to provide an interface to enable a cloud customer or client 410 to request an allocation of cloud computing resources from service provider 440. Reservation module 446 may be further configured to interface with host 402 to request the allocation of various computing resources as requested by cloud client 410.” The service provider 440 in Fig. 4 consists of reservation module 446, which is used to interface with the virtualization host. By interfacing with host 402 and forward resources requests, it determines that host.), 
wherein the resource (ip address) is associated with a data object (network resources) (Clay: para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, etc.”); 
allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 ”At block 508, management application 408 allocates and/or otherwise reserves a set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources,”); 
wherein allocation of the resource removes the resource from the pool of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a set of cloud computing resources from resource pool 414 to the reservation request.”  and para.0061 “Thus, prior to utilization of the reserved cloud computing resources, or during nonuse of the reserved cloud computing resources, management application 408 maintains the reserved set 432 of cloud computing resources in a reserved state. “ by reserving these resources from the pool of resources, they are no longer part of the pool of resources available to other clients and therefore removed.);
creating an allocation marker corresponding to the resource (Clay: para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”); and 
making the resource and the allocation marker available for retrieval by the consumer node (Clay: para.0060 “At block 512, management application 408 stores configuration data 450 corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 and/or service provider 440.”).
However Clay does not explicitly disclose determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources; wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
“The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809.” para.0112 “The intermediary device 801 may be configured to receive a resource access request 803 from the client 102, and may request for and validate or verify a SSL certificate of the server associated with the requested resource 809 before connecting the client 102 to the server 106.” Para.0115 “A rule (e.g., a packet traffic policy) can define a condition that, if evaluated to TRUE in response to a resource access request 803, can trigger or initiate a respective process of SSL certificate validation for the server associated with the requested resource 809… For instance, responsive to receiving the resource access request 803, the intermediary device 801 can determine a domain (or set of domains or servers) associated with the requested resource 809, and may determine if the domain is identified by or matches to the rule” para.0116 “For example, the intermediary device 801 can extract or determine a domain name (or server address) from a link identified or included in the resource access request 809. ”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay with Subramaniyan in order to incorporate determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).
However Clay-Subramaniyan does not explicitly disclose wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker 
Spatzier discloses wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node (Spatzier: para.0003 “comprises requesting a reserved resource identifier from the cloud computing environment relating to the request, creating a temporary representation identifier of the cloud computing resource,” a temporary representation identifier is created when the resource is not yet retrieved in response to the request.), and 
responsive to retrieval of the resource at the consumer node, deleting the allocation marker (Spatzier:para.0065 “In case of a positive outcome of the determination, the method 100 comprises requesting, at 108, a reserved resource identifier from the cloud computing environment relating to the request; creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” and para.0066 “On completion of the creation process, the method comprises removing, at 118, the TRI. Optionally, the TRI can be replaced by a real process ID of the cloud computing environment” the TRI, the temporary representation identifier is created in response to an original request for the reserved resource identifier, and upon retrieval of the process identifier associated with the requested service, the TRI is deleted.); 
wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node (Spatzier: para.0069 “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.” the TRI is deleted when the process ID for the requested service is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Clay-Subramaniyan with Spatzier in order to incorporate wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
One of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources (Spatzier: para.0002)

Regarding Claim 2, Clay-Subramaniyan-Spatzier discloses claim 1 as set forth above.
Clay further discloses wherein the resource is one of an Internet Protocol (IP) address, a media access control (MAC) address, and a device identifier (Clay: para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, etc.”).

Regarding Claim 4, Clay-Subramaniyan-Spatzier discloses claim 1 as set forth above.
Clay further discloses saving the resource in a resource allocation table at the consumer node (Clay: para.0060-para.0061 “At block 512, management application 408 stores configuration data 450 corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450to client 410 and/or service provider 440. ” Client receives the configuration data for the resource, thereby storing it in a resource allocation table. By receiving the configuration data, the client stores it in a local memory, thereby saving the resource is a resource allocation table.).

Regarding Claim 5, Clay-Subramaniyan-Spatzier discloses claim 4 as set forth above.
However clay does not explicitly disclose wherein the deleting the allocation marker and the saving the resource in a resource allocation table at the consumer node are performed in a single transaction.
Spatzier discloses wherein the deleting the allocation marker and the saving the resource in a resource allocation table at the consumer node are performed in a single transaction (Spatzier: para.0057 “According to a further advantageous embodiment of the method, the creation of the temporary representation identifier (TRI) can comprise storing the TRI and the related reserved resource identifier in a temporary resource representation storage or store (TRR store). Thus, the TRI is stored in an environment exclusively controlled by the interceptor and independent from the production cloud computing environment.” para.0068 “The interceptor creates, at 208, a temporary resource representation (TRR) from the reserved ID and stores the TRR in the interceptor TRR store (not explicitly shown).” para.0069 “Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store” in the same process the TRI is deleted, and the reserved ID is stored).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Clay-Subramaniyan with Spatzier in order to incorporate wherein the deleting the allocation marker and the saving the resource in a resource allocation table at the consumer node are performed in a single transaction.
One of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources (Spatzier: para.0002)

Regarding Claim 6, Clay-Subramaniyan-Spatzier discloses claim 1 as set forth above.
“At block 512, management application 408 stores configuration data 450corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. ” and para.0059 “management application 408 generates and/or otherwise selects a key 430 to assign to the set of reserved cloud computing resources.” Para.0053 “reserved resource data 420includes one or more reservation keys 430 that are assigned and/or otherwise correspond to a particular set of reserved resources.” The stored resource data 420 includes the keys and information regarding the resource, which includes ip, described in para.0054.  This information is created in stored in the transaction of Fig. 5. ), 
wherein the database is accessible by the consumer node for the retrieval of the resource and the allocation marker (Clay: para.0060 “Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 ” the stored information can be sent to the client. Further, a client can make a utilization request to access the resource, para.0061 “a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources.”).

Regarding Claim 7, Clay-Subramaniyan-Spatzier discloses claim 1 as set forth above.
However Clay does not explicitly disclose wherein the managed system comprises a plurality of owner nodes, wherein each owner node controls allocation of resources from a designated pool of resources.
Subramaniyan discloses wherein the managed system comprises a plurality of owner nodes (servers 106), wherein each owner node controls allocation of resources from a designated pool of resources (Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809. The intermediary device 801 may receive, intercept or otherwise process the request 803, may validate a SSL certificate of the server 106 and/or establish a clientless VPN connection with the server 106” and para.0112 “The intermediary device 801 may be configured to receive a resource access request 803 from the client 102, and may request for and validate or verify a SSL certificate of the server associated with the requested resource 809 before connecting the client 102 to the server 106.” ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier in order to incorporate wherein the managed system comprises a plurality of owner nodes, wherein each owner node controls allocation of resources from a designated pool of resources.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).

Regarding Claim 8, Clay-Subramaniyan-Spatzier discloses claim 7 as set forth above.
Clay further discloses receiving the request by the consumer node to allocate the resource from the pool of resources at a database (Clay: para.0061 “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources.” Para.0057 “To utilize the reserved set 432 of cloud computing resources, client 410, directly or via service provider 440, submits a utilization request to host 402 along with the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources.” The service provider 440 receives utilization request from client); 
and communicating a change notification to the plurality of owner nodes (Subramaniyan: Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809.), wherein the change notification comprises the request (Clay: para.0057 “To utilize the reserved set 432 of cloud computing resources, client 410, directly or via service provider 440, submits a utilization request to host 402 along with the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources.” The request is then forwarded to the owner node, the host 402).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier in order to incorporate the plurality of owner nodes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).

Regarding Claim 10, Clay-Subramaniyan-Spatzier discloses claim 1 as set forth above.
Clay further discloses wherein each resource of the plurality of resources within the pool of resources is unique (Clay: para.0054 “For example, in FIG. 4, resource pool 414 includes various types of computing resources such as physical servers 460, the virtualization hosts 462, Internet protocol (IP) addresses 464, media access control (MAC) addresses 466, and storage resources 468.” These resources are unique.)

Regarding Claim 19, Clay discloses A computer system comprising: a data storage unit; and a processor coupled with the data storage unit (Clay: para.0010), the processor configured to: 
determine an owner node of a managed system that controls resource allocations from a pool of resources (Clay: para.0051 “For example, in FIG. 4, host 402 can communicate over a network 412 to dynamically allocate (e.g., an on-demand allocation) for various types of computing resources described and/or made available via a resource pool 414.”) (Clay: para.0053 “Reservation module 446 may be configured to provide an interface to enable a cloud customer or client 410 to request an allocation of cloud computing resources from service provider 440. Reservation module 446 may be further configured to interface with host 402 to request the allocation of various computing resources as requested by cloud client 410.” The service provider 440 in Fig. 4 consists of reservation module 446, which is used to interface with the virtualization host. By interfacing with host 402 and forward resources requests, it determines that host.) 
in response to a request by a consumer node for a resource from the pool of resources (Clay: Fig.5:502, para.0059 “The method begins at block 502, where management application 408 receives a reservation request from a requestor (e.g., directly from a cloud customer or client 410 or via service provider 440) for cloud computing resources.”), 
wherein the resource (ip address) is associated with a data object (network resources) (Clay: para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, etc.”); 
allocate the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 ”At block 508, management application 408 allocates and/or otherwise reserves a set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources,”), 
wherein each resource of the plurality of resources within the pool of resources is unique (Clay: para.0054 “For example, in FIG. 4, resource pool 414 includes various types of computing resources such as physical servers 460, the virtualization hosts 462, Internet protocol (IP) addresses 464, media access control (MAC) addresses 466, and storage resources 468.” These resources are unique.); 
and wherein allocation of the resource removes the resource from the pool of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a set of cloud computing resources from resource pool 414 to the reservation request.”  and para.0061 “Thus, prior to utilization of the reserved cloud computing resources, or during nonuse of the reserved cloud computing resources, management application 408 maintains the reserved set 432 of cloud computing resources in a reserved state. “ by reserving these resources from the pool of resources, they are no longer part of the pool of resources available to other clients and therefore removed.);
create an allocation marker corresponding to the resource (Clay: para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”); 
save the resource (clay: para.0054 the address information of computing resources) and the allocation marker (key) in a database (Clay: para.0060 “At block 512, management application 408 stores configuration data 450corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. ” and para.0059 “management application 408 generates and/or otherwise selects a key 430 to assign to the set of reserved cloud computing resources.” Para.0053 “reserved resource data 420includes one or more reservation keys 430 that are assigned and/or otherwise correspond to a particular set of reserved resources.” The stored resource data 420 includes the keys and information regarding the resource, which includes ip, described in para.0054.  This information is created in stored in the transaction of Fig. 5. ), 
wherein the database is accessible by the consumer node for retrieval of the resource and the allocation marker by the consumer node (Clay: para.0060 “Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 ” the stored information can be sent to the client. Further, a client can make a utilization request to access the resource, para.0061 “a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources.”); 
receive the resource at the consumer node (Clay: para.0060 “communicates such configuration data 450to client 410 and/or service provider 440. Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 and/or service provider 440. ” configuration data for the resource such as IP address, para0054, is received.).
However Clay does not explicitly disclose determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources; wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node; 28save the resource in a resource allocation table at the consumer node and delete the allocation marker in a single transaction; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
Subramaniyan discloses determining an owner node of a plurality of owner nodes (Subramaniyan: Fig.1A a server 106 from a pool of servers 106(1-n)) that controls resource allocations from the pool of resources (Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809.” para.0112 “The intermediary device 801 may be configured to receive a resource access request 803 from the client 102, and may request for and validate or verify a SSL certificate of the server associated with the requested resource 809 before connecting the client 102 to the server 106.” Para.0115 “A rule (e.g., a packet traffic policy) can define a condition that, if evaluated to TRUE in response to a resource access request 803, can trigger or initiate a respective process of SSL certificate validation for the server associated with the requested resource 809… For instance, responsive to receiving the resource access request 803, the intermediary device 801 can determine a domain (or set of domains or servers) associated with the requested resource 809, and may determine if the domain is identified by or matches to the rule” para.0116 “For example, the intermediary device 801 can extract or determine a domain name (or server address) from a link identified or included in the resource access request 809. ”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay with Subramaniyan in order to incorporate determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources.

However Clay-Subramaniyan does not explicitly disclose wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node; 28save the resource in a resource allocation table at the consumer node and delete the allocation marker in a single transaction; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
Spatzier discloses wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node (Spatzier: para.0003 “comprises requesting a reserved resource identifier from the cloud computing environment relating to the request, creating a temporary representation identifier of the cloud computing resource,” a temporary representation identifier is created when the resource is not yet retrieved in response to the request.); 
28save the resource in a resource allocation table at the consumer node and delete the allocation marker in a single transaction (Spatzier: para.0057 “According to a further advantageous embodiment of the method, the creation of the temporary representation identifier (TRI) can comprise storing the TRI and the related reserved resource identifier in a temporary resource representation storage or store (TRR store). Thus, the TRI is stored in an environment exclusively controlled by the interceptor and independent from the production cloud computing environment.” para.0068 “The interceptor creates, at 208, a temporary resource representation (TRR) from the reserved ID and stores the TRR in the interceptor TRR store (not explicitly shown).” para.0069 “Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store” in the same process the TRI is deleted, and the reserved ID is stored); 
wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node (Spatzier: “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.” the TRI is deleted when the process ID for the requested service is received and the reserved resource ID is created. In this case the resource is reserved for the entity that requested the resource and is not available to nodes as it is reserved.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Clay-Subramaniyan with Spatzier in order to incorporate wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node; 28save the resource in a resource allocation table at the consumer node and delete the allocation marker in a single transaction; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
One of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources (Spatzier: para.0002)

Regarding Claim 20, Clay-Subramaniyan-Spatzier discloses claim 19 as set forth above.
However Clay does not explicitly disclose determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources
Subramaniyan further discloses wherein the managed system comprises a plurality of owner nodes, wherein each owner node controls allocation of resources from a designated pool of resources (Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809. The intermediary device 801 may receive, intercept or otherwise process the request 803, may validate a SSL certificate of the server 106 and/or establish a clientless VPN connection with the server 106” and para.0112 “The intermediary device 801 may be configured to receive a resource access request 803 from the client 102, and may request for and validate or verify a SSL certificate of the server associated with the requested resource 809 before connecting the client 102 to the server 106.” )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier in order to incorporate determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).

Regarding Claim 21, Clay-Subramaniyan-Spatzier discloses claim 20 as set forth above.
Clay-Subramaniyan-Spatzier further discloses wherein the processor is further configured to receive the request by the consumer node to allocate the resource from the pool of resources at a database (Clay: para.0061 “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources.” Para.0057 “To utilize the reserved set 432 of cloud computing resources, client 410, directly or via service provider 440, submits a utilization request to host 402 along with the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources.” The service provider 440 receives utilization request from client); 
and communicate a change notification to the plurality of owner nodes (Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809.), wherein the change notification comprises the request (Clay: para.0057 “To utilize the reserved set 432 of cloud computing resources, client 410, directly or via service provider 440, submits a utilization request to host 402 along with the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources.” The request is then forwarded to the owner node, the host 402).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier in order to incorporate the plurality of owner nodes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).

Claim 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Akram et al. (hereinafter Akram, US 2008/0310375 A1).

Regarding Claim 11, Clay-Subramaniyan-Spatzier discloses claim 1 as set forth above.
However Clay-Subramaniyan-Spatzier does not explicitly disclose wherein the allocation marker comprises a time stamp.
Akram discloses wherein the allocation marker (certificate) comprises a time stamp (Akram: para.0035 “The contents of the certificate provided to the mobile node MN are: the IP address allocated to the mobile node MN, the mobile node MN identity as used in the IKE SA setup, a timestamp indicating when DHCP server DHCPS was allocated an IP address and the lifetime of the address, a DHCP server public key, a signature by DHCP and a DHCP certificate. The DHCP server signs the certificate with its private key to provide a binding between the allocated address and its timestamp with the mobile node MN identity.” A timestamp is added and also a lifetime is added to the certificate when an address is allocated.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing a trusted certificate that can be used to verify the public key in the allocated lifetime of the address (Akram: para.0035).

Regarding Claim 13, Clay discloses A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for managing resource allocation of a managed system (Clay: para.0010), the method comprising: 
responsive to a request by a consumer node for a resource from a pool of resources (Clay: Fig.5:502, para.0059 “The method begins at block 502, where management application 408 receives a reservation request from a requestor (e.g., directly from a cloud customer or client 410 or via service provider 440) for cloud computing resources….a set of cloud computing resources from resource pool 414” ), 
determining an owner node(host 402) that controls resource allocations from the pool of resources(Clay: para.0051 “For example, in FIG. 4, host 402 can communicate over a network 412 to dynamically allocate (e.g., an on-demand allocation) for various types of computing resources described and/or made available via a resource pool 414.”) (Clay: para.0053 “Reservation module 446 may be configured to provide an interface to enable a cloud customer or client 410 to request an allocation of cloud computing resources from service provider 440. Reservation module 446 may be further configured to interface with host 402 to request the allocation of various computing resources as requested by cloud client 410.” The service provider 440 in Fig. 4 consists of reservation module 446, which is used to interface with the virtualization host. By interfacing with host 402 and forward resources requests, it determines that host.), 
“The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, etc.”); 
allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 ”At block 508, management application 408 allocates and/or otherwise reserves a set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources,”), 
wherein each resource of the plurality of resources within the pool of resources is unique (Clay: para.0054 “For example, in FIG. 4, resource pool 414 includes various types of computing resources such as physical servers 460, the virtualization hosts 462, Internet protocol (IP) addresses 464, media access control (MAC) addresses 466, and storage resources 468.” These resources are unique.); 
and wherein allocation of the resource removes the resource from the pool of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a set of cloud computing resources from resource pool 414 to the reservation request.”  and para.0061 “Thus, prior to utilization of the reserved cloud computing resources, or during nonuse of the reserved cloud computing resources, management application 408 maintains the reserved set 432 of cloud computing resources in a reserved state. “ by reserving these resources from the pool of resources, they are no longer part of the pool of resources available to other clients and therefore removed.);
creating an allocation marker corresponding to the resource (Clay: para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”), 
receiving the resource at the consumer node (Clay: para.0060 “communicates such configuration data 450to client 410 and/or service provider 440. Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 and/or service provider 440. ” configuration data for the resource such as IP address, para0054, is received.).
However Clay does not explicitly disclose determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources; wherein the allocation marker comprises a time stamp and indicates that the resource has not yet been retrieved by the consumer node; and deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
Subramaniyan discloses determining an owner node of a plurality of owner nodes (Subramaniyan: Fig.1A a server 106 from a pool of servers 106(1-n)) that controls resource allocations from the pool of resources (Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809.” para.0112 “The intermediary device 801 may be configured to receive a resource access request 803 from the client 102, and may request for and validate or verify a SSL certificate of the server associated with the requested resource 809 before connecting the client 102 to the server 106.” Para.0115 “A rule (e.g., a packet traffic policy) can define a condition that, if evaluated to TRUE in response to a resource access request 803, can trigger or initiate a respective process of SSL certificate validation for the server associated with the requested resource 809… For instance, responsive to receiving the resource access request 803, the intermediary device 801 can determine a domain (or set of domains or servers) associated with the requested resource 809, and may determine if the domain is identified by or matches to the rule” para.0116 “For example, the intermediary device 801 can extract or determine a domain name (or server address) from a link identified or included in the resource access request 809. ”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay with Subramaniyan in order to incorporate determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).
However Clay-Subramaniyan does not explicitly disclose wherein the allocation marker comprises a time stamp and indicates that the resource has not yet been retrieved by the consumer node; and deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
Spatzier discloses wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node (Spatzier: para.0003 “comprises requesting a reserved resource identifier from the cloud computing environment relating to the request, creating a temporary representation identifier of the cloud computing resource,” a temporary representation identifier is created when the resource is not yet retrieved in response to the request.); and 
deleting the allocation marker (Spatzier:para.0065 “In case of a positive outcome of the determination, the method 100 comprises requesting, at 108, a reserved resource identifier from the cloud computing environment relating to the request; creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” and para.0066 “On completion of the creation process, the method comprises removing, at 118, the TRI. Optionally, the TRI can be replaced by a real process ID of the cloud computing environment” the TRI, the temporary representation identifier is created in response to an original request for the reserved resource identifier, and upon retrieval of the process identifier associated with the requested service, the TRI is deleted.); 
wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node (Spatzier: para.0069 “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.” the TRI is deleted when the process ID for the requested service is received and the reserved resource ID is created. In this case the resource is reserved for the entity that requested the resource and is not available to nodes as it is reserved.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Clay-Subramaniyan with Spatzier in order to incorporate wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node; and deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
One of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources (Spatzier: para.0002)
However Clay-Subramaniyan-Spatzier does not explicitly disclose wherein the allocation marker comprises a time stamp.
Akram discloses wherein the allocation marker (certificate) comprises a time stamp (Akram: para.0035 “The contents of the certificate provided to the mobile node MN are: the IP address allocated to the mobile node MN, the mobile node MN identity as used in the IKE SA setup, a timestamp indicating when DHCP server DHCPS was allocated an IP address and the lifetime of the address, a DHCP server public key, a signature by DHCP and a DHCP certificate. The DHCP server signs the certificate with its private key to provide a binding between the allocated address and its timestamp with the mobile node MN identity.” A timestamp is added and also a lifetime is added to the certificate when an address is allocated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier with Akram in order to incorporate wherein the allocation marker comprises a time stamp.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing a trusted certificate that can be used to verify the public key in the allocated lifetime of the address (Akram: para.0035).

Regarding Claim 14, Clay-Subramaniyan-Spatzier-Akram discloses claim 13 as set forth above.
Clay further discloses saving the resource in a resource allocation table at the consumer node (Clay: para.0060-para.0061 “At block 512, management application 408 stores configuration data 450 corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450to client 410 and/or service provider 440. ” Client receives the configuration data for the resource, thereby storing it in a resource allocation table. By receiving the configuration data, the client stores it in a local memory, thereby saving the resource is a resource allocation table.).

Regarding Claim 15, Clay-Subramaniyan-Spatzier-Akram discloses claim 14 as set forth above.
However clay does not explicitly disclose wherein the deleting the allocation marker and the saving the resource in a resource allocation table at the consumer node are performed in a single transaction.
“According to a further advantageous embodiment of the method, the creation of the temporary representation identifier (TRI) can comprise storing the TRI and the related reserved resource identifier in a temporary resource representation storage or store (TRR store). Thus, the TRI is stored in an environment exclusively controlled by the interceptor and independent from the production cloud computing environment.” para.0068 “The interceptor creates, at 208, a temporary resource representation (TRR) from the reserved ID and stores the TRR in the interceptor TRR store (not explicitly shown).” para.0069 “Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store” in the same process the TRI is deleted, and the reserved ID is stored).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Clay-Subramaniyan with Spatzier in order to incorporate wherein the deleting the allocation marker and the saving the resource in a resource allocation table at the consumer node are performed in a single transaction.
One of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources (Spatzier: para.0002).

Regarding Claim 16, Clay-Subramaniyan-Spatzier-Akram discloses claim 13 as set forth above.
Clay further discloses saving the resource and the allocation marker in a database (storage of management application) in a single transaction (Clay: para.0060 “At block 512, management application 408 stores configuration data 450corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. ” and para.0059 “management application 408 generates and/or otherwise selects a key 430 to assign to the set of reserved cloud computing resources.” Para.0053 “reserved resource data 420includes one or more reservation keys 430 that are assigned and/or otherwise correspond to a particular set of reserved resources.” The stored resource data 420 includes the keys and information regarding the resource, which includes ip, described in para.0054.  This information is created in stored in the transaction of Fig. 5. ), 
wherein the database is accessible by the consumer node for the retrieval of the resource and the allocation marker (Clay: para.0060 “Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 ” the stored information can be sent to the client. Further, a client can make a utilization request to access the resource, para.0061 “a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources.”).

Regarding Claim 17, Clay-Subramaniyan-Spatzier-Akram discloses claim 13 s set forth above.
Clay-Subramaniyan-Spatzier-Akram further discloses wherein the managed system comprises a plurality of owner nodes (servers 106), wherein each owner node controls allocation of resources from a designated pool of resources (Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809. The intermediary device 801 may receive, intercept or otherwise process the request 803, may validate a SSL certificate of the server 106 and/or establish a clientless VPN connection with the server 106” and para.0112 “The intermediary device 801 may be configured to receive a resource access request 803 from the client 102, and may request for and validate or verify a SSL certificate of the server associated with the requested resource 809 before connecting the client 102 to the server 106.” ).
The method further comprising receiving the request by the consumer node to allocate the resource from the pool of resources at a database (Clay: para.0061 “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources.” Para.0057 “To utilize the reserved set 432 of cloud computing resources, client 410, directly or via service provider 440, submits a utilization request to host 402 along with the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources.” The service provider 440 receives utilization request from client); 
and communicating a change notification to the plurality of owner nodes (Subramaniyan: Subramaniyan: para.0104 “The server(s) 106 may include (or may have access to) a plurality of resources 809. The client device 102 may generate a request 803 for a clientless SSL VPN connection with the server 106 to access a resource 809.), wherein the change notification comprises the request (Clay: para.0057 “To utilize the reserved set 432 of cloud computing resources, client 410, directly or via service provider 440, submits a utilization request to host 402 along with the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources.” The request is then forwarded to the owner node, the host 402).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay with Subramaniyan in order to incorporate the plurality of owner nodes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving latency when requesting resources (Subramaniyan: para.0002) and so that resources that are hosted on various servers can be accessed by the terminal devices (Subramaniyan: para.0104-para.0105).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Akram et al. (hereinafter Akram, US 2008/0310375 A1) further in view of Gao (US 2013/0166776 A1).

Regarding Claim 12, Clay-Subramaniyan-Spatzier-Akram disclose claim 11 as set forth above.
Clay further discloses provided the resource is not retrieved by the consumer node (Clay: para.0061 and Fig. 5 steps 520 and 524, “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources. If not, the method proceeds to decisional block 520…. At decisional block 520, a determination is made whether a release request has been received by virtualization host 402.”) 
returning the resource to the pool of resources, such that the resource is available for allocation (Clay: para.0061 “If a release request is received at decisional block 520, the method proceeds to block 524, where management application 408verifies and/or otherwise authenticates the key 430 accompanying the release request to a corresponding reserved set 432 of reserved cloud computing resources.”).
However Clay does not explicitly disclose before lapsing of an expiry interval after the time stamp.
Gao discloses  provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation (Gao: para.0028 “At the same time, the idle time of the first public IP address starts to be recorded, and when the idle time of the first public IP address reaches a preset idle time threshold value, the CGN device sends a DHCP Release packet to the DHCP Server to release the first public IP address.”).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further .
Regarding Claim 18, Clay-Subramaniyan-Spatzier-Akram discloses claim 17 as set forth above. 
However Clay-Subramaniyan-Spatzier-Akram does not explicitly disclose wherein the determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources is performed at each owner node of the plurality of owner nodes in response to the plurality of owner nodes receiving the change notification.
Xiaoben discloses wherein the determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources is performed at each owner node of the plurality of owner nodes in response to the plurality of owner nodes receiving the change notification (resource request) (Xiaoben: para.0133-para.0134 “… The entity or wireless node may then send (e.g., broadcast) a resource request to one or more other wireless nodes. Each of the other nodes may receive the resource request, and may perform a self-evaluation, e.g., by evaluating their transmit buffer levels, or other performance-related parameter, and may send resource replies to the requesting node…. The requesting node may receive a resource reply from one or more of the other nodes (replying nodes). The resource reply may include a resource status for the replying node, such as an indication that the replying node or entity is resource-rich, resource-neutral, or resource-poor, for example.” Based on para.0050 of applicant specification, this limitation refers to the functionality of each owner node determining if they have a particular resource.  Similarly, xiaoben discloses a request for a resource can be sent to each wireless node, and each node determines resource availability, and then this information is used to obtain the resource in para.0135.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Xiaoben in order to incorporate wherein the determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources is performed at each owner node of the plurality of owner nodes in response to the plurality of owner nodes receiving the change notification.
.

Claim 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Xiaoben et al. (hereinafter Xiaoben, US 2008/0165727 A1).

Regarding Claim 9, Clay-Subramaniyan-Spatzier discloses claim 7 as set forth above. 
However Clay-Subramaniyan-Spatzier does not explicitly disclose wherein the determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources is performed at each owner node of the plurality of owner nodes in response to the plurality of owner nodes receiving the change notification.
Xiaoben discloses wherein the determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources is performed at each owner node of the plurality of owner nodes in response to the plurality of owner nodes receiving the change notification (resource request) (Xiaoben: para.0133-para.0134 “… The entity or wireless node may then send (e.g., broadcast) a resource request to one or more other wireless nodes. Each of the other nodes may receive the resource request, and may perform a self-evaluation, e.g., by evaluating their transmit buffer levels, or other performance-related parameter, and may send resource replies to the requesting node…. The requesting node may receive a resource reply from one or more of the other nodes (replying nodes). The resource reply may include a resource status for the replying node, such as an indication that the replying node or entity is resource-rich, resource-neutral, or resource-poor, for example.” Based on para.0050 of applicant specification, this limitation refers to the functionality of each owner node determining if they have a particular resource.  Similarly, xiaoben discloses a request for a resource can be sent to each 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier with Xiaoben in order to incorporate wherein the determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources is performed at each owner node of the plurality of owner nodes in response to the plurality of owner nodes receiving the change notification.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving resource management (Xiaoben: para.0003).

Regarding Claim 22, Clay-Subramaniyan-Spatzier discloses claim 21 as set forth above.
However Clay-Subramaniyan-Spatzier does not explicitly disclose wherein the processor is further configured to: determine, at each of the plurality of owner nodes, which owner node of the plurality of owner nodes that controls allocation of resources from the pool of resources in response to the plurality of owner nodes receiving the change notification.
Xiaoben discloses determine, at each of the plurality of owner nodes, which owner node of the plurality of owner nodes that controls allocation of resources from the pool of resources in response to the plurality of owner nodes receiving the change notification (resource request) (Xiaoben: para.0133-para.0134 “… The entity or wireless node may then send (e.g., broadcast) a resource request to one or more other wireless nodes. Each of the other nodes may receive the resource request, and may perform a self-evaluation, e.g., by evaluating their transmit buffer levels, or other performance-related parameter, and may send resource replies to the requesting node…. The requesting node may receive a resource reply from one or more of the other nodes (replying nodes). The resource reply may include a resource status for the replying node, such as an indication that the replying node or entity is resource-rich, resource-neutral, or resource-poor, for example.” Based on para.0050 of applicant specification, this limitation refers to the functionality of each owner node determining if they have a particular resource.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Xiaoben in order to incorporate determine, at each of the plurality of owner nodes, which owner node of the plurality of owner nodes that controls allocation of resources from the pool of resources in response to the plurality of owner nodes receiving the change notification.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving resource management (Xiaoben: para.0003).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teng, US 2017/0195282 A1 Address Processing Method, related device, and system.
Sagiraju et al. US 2017/0171144 A1 Management of Domain Name Systems in a Large-Scale Processing Environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453